/s




                               Fourth Court of Appeals
                                      San Antonio, Texas
                                             July 2, 2014

                                        No. 04-13-00593-CV

                                          Venus MINSAL,
                                             Appellant

                                                  v.

                                          Abel H. GARCIA,
                                              Appellee

                     From the 166th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2012-CI-18466
                            Honorable Antonia Arteaga, Judge Presiding


                                           ORDER
Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice

           Appellee’s motion to strike appellant’s brief is DENIED.

Entered this 2nd day of July, 2014.

                                                                  PER CURIAM


ATTESTED TO:___________________________
                Keith E. Hottle
                Clerk of Court